DETAILED ACTION

Response to Arguments
Response – Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response – Specification
The objection to the disclosure due to informalities is overcome by Applicant’s amendments to the specification in the response received on May 22, 2021.

Response – Rejections under 35 U.S.C. 103
Applicant's arguments filed May 22, 2021 have been fully considered but they are not persuasive.
On pages 6-7 of the response Applicant submits that the Office Action fails to show that Taylor or Fan teaches or suggests “a content of the low molecular substance in the filament is 1.3 wt% or less” as recited in claim 1. Applicant is of the position that the mass percentage of oligomer lower than 0.5% mentioned at paragraph [0009] of Fan is with respect to preparing the yarn.
The Examiner respectfully disagrees. It is the position of the Examiner that paragraph [0009] of Fan is describing the process for preparing a high-modulus, low shrinkage yarn with an oligomer content of 0.5 wt% or less. Rather, paragraph [0009] of Fan is not saying that the oligomer content in the process is 0.5 wt% or less, but that the oligomer content in the final product is 0.5 wt% or less. This position is supported by paragraphs [0050] and [0056] of Fan, polyester. Regardless of when the oligomers are added/formed, the oligomer wt% is clearly with respect to polyester (e.g., PET).

On pages 7-9 of the response Applicant submits that the tenacity of a polyethylene terephthalate (PET) yarn material is different from the elongation or tensile strength of a monofilament of the BCF of claim 1.
The Examiner respectfully disagrees. The rejection did not assert that Taylor taught any of the specifically claimed properties, rather that the claimed properties were inherent to Taylor, as discussed in the interview.

On pages 9-10 of the response Applicant submits that the Office Action does not establish a prima facie case of obviousness that Taylor in view of Fan discloses, teaches, or suggests the monofilaments of the BCF having an elongation of 5% or more at an initial stress of 1.0 g/d as recited in claim 1.
The Examiner respectfully disagrees. The Office Action did not allege that Taylor in view of Fan teaches the aforementioned limitation, but rather addressed this limitation in an inherency argument, reproduced below.
Taylor in view of Fan teaches the claimed invention above but does not expressly teach the claimed elongations at the specified stresses, the tensile strength of 4.0-6.0 g/d at an elongation of 40-60%, and the wear resistance level according to MS343-15. It is reasonable to presume that the properties of claim 1 are inherent to Taylor in view of Fan.
Support for said presumption is found in that Taylor in view of Fan teaches all the structural limitations of claim 1 above, including bulked continuous filament (BCF) yarn that may include a polyethylene terephthalate (PET) material with a tenacity between about 2.6 cN/dtex to about 3.4 cN/dtex (2.94-3.85 g/den)1 at an elongation of about 20% to about 40% (Taylor; paragraph [0016]) formed by bundles of filaments that have been melt spun, drafted, and textured (Taylor; paragraph [0010]) with an oligomer content of less than 0.5 mass% (Fan; paragraph [0009]). The tenacity and elongation disclosed by Taylor overlap the second requirement of the claim, an elongation of 25 to 35% at a medium-term stress of 3.0 g/d, and are  close/have overlapping endpoints with the final tensile strength and elongation. Furthermore, Fan discloses low amounts of oligomer increase the quality of the yarn, and the instant specification teaches that the presence of oligomers deteriorate tensile strength and elongation (instant specification; page 5, line 22 – page 6, line 5). Therefore, the tensile strength and elongation(s) of Taylor in view of Fan are expected to be similar to that of the claimed invention.
Additionally, Taylor teaches the PET yarn comprises about 70 to about 100 filaments, most preferably about 80 filaments (Taylor; paragraph [0029]) as in claim 4 and a yarn diameter of about 10 to about 20 dpf (decitex per filament), with the best results at a filament diameter of about 15 dpf (Taylor; paragraph [0028]), resulting in a most preferred total fineness of the yarn of 1200 dtex (1080 denier)2 as in claim 5. The PET BCF yarn of Taylor in view of Fan teaches the same structure as the instant invention as well as similar final properties. Therefore the PET BCF yarn of Taylor in view of Fan is expected to have the same properties as the claimed invention.
MPEP 2112(V) states that once a reference teaching a product appearing to be substantially identical to the claimed invention is made the basis of a rejection, and the Examiner presents evidence of reasoning to show inherency, the burden of production shifts to the Applicant. In the above inherency rejection the Examiner has shown how the prior art and claimed invention are substantially identical. Applicant has not provided evidence to rebut this position.

On pages 10-12 of the response Applicant submits that Taylor in view of Fan fails to disclose, teach, or suggest that the monofilaments of the BCF have an elongation of 25 to 35% at a medium stress of 3.0 g/d as recited in claim 1.
The Examiner respectfully disagrees for the same reasons presented with the previous argument. The Office Action did not allege that Taylor in view of Fan teaches the aforementioned limitation, but rather addressed this limitation in an inherency argument.

On pages 12-15 of the response Applicant submits that there is no disclosure, teaching or suggestion in Taylor or Fan that each monofilament of the BCF has a tensile strength of 4.0 to 6.0 g/d at an elongation of 40 to 60% as recited in claim 1.
The Examiner respectfully disagrees. Applicant appears to be relying on the statement in the previous Office Action which states that “the tenacity and elongation disclosed by Taylor overlap the second requirement of the claim, an elongation of 25 to 35% at a medium tensile stress of 3.0 g/d” (Office Action; item 19 at page 6). It is respectfully submitted that this statement was taken out of context. The Examiner presented this comparison as rationale as to why the claimed properties are inherent to the prior art, -not as an explicit teaching in Taylor of 
In the response Applicant mentioned the present invention shows unexpected results. Overcoming a rejection based on unexpected results requires the combination of three different elements: (i) the results must fairly compare with the closest prior art in an affidavit or declaration under 37 CFR 1.132, (ii) the claims must be commensurate in scope, and (iii) the results must truly be unexpected. MPEP 716.02. Additionally, the burden rests with Applicant to establish the results are unexpected and significant. MPEP 716.02(b).
To establish unexpected results over a claimed range, Applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. MPEP 716.02(d)(II).

On pages 15-16 of the response Applicant submits that the Office Action fails to provide rationale or evidence to show inherency with respect to the limitation of claim 1 that “a wear resistance level according to MS343-15 standard is grade 3 or more”.
The Examiner respectfully disagrees. MPEP 2112(V) states that once a reference teaching a product appearing to be substantially identical to the claimed invention is made the basis of a rejection, and the Examiner presents evidence of reasoning to show inherency, the burden of production shifts to the Applicant. In the above reproduced inherency rejection the Examiner has shown how the prior art and claimed invention are substantially identical. Applicant has not provided any evidence to rebut this position.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789




/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note g/den = 1.1325 cN/dtex
        2 Note 1 dtex = 0.9 denier